Citation Nr: 0626485	
Decision Date: 08/25/06    Archive Date: 09/01/06

DOCKET NO.  04-42 930	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to an increased rating for shell fragment 
wounds of the left shoulder, with back strain, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for shell fragment 
wound, thoracic region of the back, currently evaluated as 10 
percent disabling.

3.  Entitlement to service connection for spondylolisthesis, 
lumbar spine.

REPRESENTATION

Appellant represented by:	Charles O. Barto, Jr. Attorney 

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

E. Ward, Counsel
INTRODUCTION

The veteran had active service from June 1966 to January 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Philadelphia, 
Pennsylvania, Regional Office and Insurance Center (RO) of 
the Department of Veterans Affairs (VA).

The veteran testified before the undersigned at a January 
2006 hearing at the RO. At that hearing, a transcript of 
which is of record, the veteran submitted additional evidence 
directly to the Board with a waiver of initial consideration 
of this evidence by the RO. See 38 C.F.R. § 20.1304, as 
amended by 69 Fed. Reg. 53,807 (September 3, 2004).

During the hearing, the veteran asserted that left arm and 
hand disability and spondylolisthesis of the lumbar spine 
with radiation were secondary to the service-connected 
disabilities. Secondary service connection claims have not 
yet been adjudicated by the RO, and are referred for 
appropriate action in conjunction with the development 
requested below. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection was granted for shell fragment wounds of 
the left shoulder with back sprain, and assigned a 20 percent 
rating effective from January 1969, as moderate impairment to 
muscle group (MG) III, under diagnostic code 5303. Service 
connection was also granted for shell fragment wound to 
thoracic muscle region of the back, noncompensably rated as 
slight impairment to muscle group XX under diagnostic code 
5320. A January 1974 rating decision increased this rating 
for SFW of the thoracic region from 0 to 10 percent, 
effective from September 1973. Both ratings are unchanged 
from that time. The veteran argues for increased ratings for 
his service-connected disabilities, and asserts entitlement 
to service connection for left arm and hand disability and 
spondylolisthesis, as secondary to the service-connected SFW 
of the left shoulder and SFW of the thoracic region of the 
back (muscle), respectively. 

Review of the evidence reflects that the veteran's service-
connected disabilities were last examined in April 2002. The 
Board notes where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Given 
the lapse in time since the last VA examination, current 
findings are required prior to adjudication of the claims. 
This is especially pertinent where, as here, there is some 
indication from the veteran that the pathology may have 
increased in severity since the last examination. 

The veteran asserted in his notice of disagreement and VA 
Form 9, substantive appeal, that spondylolisthesis is related 
to his back trauma in service, or is secondary to his 
service-connected SFWs disabilities. The service medical 
records show no back abnormality on May 1966 enlistment 
examination. The veteran sustained SFWs to the thoracic 
region muscles posterior to 5th rib of the back, and to the 
left shoulder in combat in Vietnam in 1968. On his January 
1969 separation examination, he reported a medical history of 
back trouble, but no back abnormalities were noted by the VA 
examiner in the report. However, a few months post-discharge, 
on May 1969 VA pension examination, he complained of pain and 
discomfort in the left thoracic area when standing or sitting 
too long. A May 1969 VA neurology examination noted some 
spasms of the paravertebral muscles in the lower thoracic and 
lumbar area on the left, below slightly depressed and non-
adherent SFW scars in the thoracic region. Diagnosis was 
minimal chronic, left thoracic-lumbar sprain. Subsequently, 
July 1973 post-service treatment records reflect VA emergency 
room complaints of acute low back pain after bending over at 
the Post Office. X-rays of the dorso-lumbar spine, pelvis, 
and hips showed normal findings, but reflected 1st degree 
spondylolisthesis at the L5-S1 junction. A July 1973 
Orthopedic consult reflected grade I spondylolisthesis with 
spondylosis bilaterally, and a healed chip fracture of the 
anterior superior border of L4. Then, a December 1973 
radiology report noted developmental abnormality of the body 
of L4 and a congenital anomaly of a bilateral defect in the 
neural arch of L5 in the pars-interarticularis indicating a 
spondylolysis, with very minimal spondylolisthesis. 

In contrast to the findings of congenital abnormalities at 
L4-L5, the veteran has submitted a statement dated in 
December 2001 from a private physician, noting treatment of 
the veteran since 1987, and reflecting an opinion that 
current left shoulder pain and chronic lumbar pain with 
radiation to bilateral lower extremities, are secondary to 
gunshot wounds sustained while serving in Vietnam. The record 
contains no competent medical opinion as to the etiology of 
the specifically claimed disabilities of spondylolisthesis 
and left arm and hand disability, and there is no indication 
that the private examiner reviewed the veteran's claims 
folders prior to rendering the December 2001 opinion.

Given the above evidence of low back pathology beginning 
within the first post-service year as well as the 
aforementioned opinion, the Board believes the veteran should 
be examined by a physician with appropriate expertise, with 
complete review of the C-file, for an opinion as to the 
etiology of his current spondylolisthesis, to include whether 
spondylolisthesis is etiologically related to service, or 
secondary to the service-connected SFWs to the left shoulder 
and/or SFW to the thoracic (muscle) region of back, as 
asserted. 

Additionally, the veteran's left arm and hand should be 
evaluated pertinent to his claims of paresthesias, weakness, 
and incoordination, and an opinion rendered as to the nature 
and severity of the disability, and whether it is 
etiologically related to service or to the service-connected 
left shoulder disability, or is a separate and distinct 
disability.

The Board also notes that although the veteran was provided 
with a March 2002 VCAA notification letter in regard to his 
claim for service connection, there is no indication in the 
record that he has ever been provided with such a letter in 
regard to increased rating claims, and such should be 
provided consistent with recent court precedent. 

Finally, as the case must be remanded for the foregoing 
reasons, the RO should obtain any additional VA or private 
treatment records dated since April 2002, pertinent to the 
claims.  The VA records are considered part of the record on 
appeal since they are within VA's constructive possession. 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED to the RO (via the Appeals 
Management Center in Washington, D.C.) for the following 
action:

1.  The veteran should be provided with 
notifications pertinent to the VCAA and 
recent Court precedent [see 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006)], pertinent to the 
increased rating and secondary service 
connection claims.  

2.  The RO should attempt to obtain any 
VA and non-VA records not already of 
record, pertaining to treatment or 
evaluation for the veteran's claimed 
disabilities from April 2002 to the 
present.  The approximate dates of the 
treatment and the location of the 
treatment should also be provided as 
needed.

3.  Thereafter, whether or not additional 
treatment records are obtained, the 
veteran should be afforded VA examination 
by a neurologist, or a physician with 
appropriate expertise, to determine the 
current nature and severity of his 
service-connected SFW disability of the 
left shoulder with back strain and 
service-connected SFW of thoracic region 
(muscle) back.

4.  .The veteran should also be afforded 
a VA examination to determine the nature 
and etiology of his claimed left arm and 
hand disability and spondylolisthesis of 
the lumbar spine. The entire claims 
folder must be made available to the 
examiner for review, and the examiner 
must note such review in the report.  The 
examiner should render an opinion, after 
review of the C file, as to whether it is 
likely, unlikely, or as likely as not 
(that is a probability of more than 50 
percent) that the disability, in each 
case, is etiologically related to the 
veteran's military service, or to a 
service-connected SFW disability. All 
indicated tests should be accomplished 
and all pertinent findings reported in 
detail.  A medical basis for any opinion 
rendered is to be set forth.

5.  The RO should then readjudicate the 
veteran's claims in light of all pertinent 
evidence and applicable criteria. If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the case 
should be returned to the Board, following 
completion of the usual appellate 
procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



